DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
It is noted that in the reply filed August 6, 2020, Applicant elected (without traverse) Group I (which at that time, encompassed claims 1-5, which have now been canceled), drawn to a “sealing surface process machine”, and also elected a first species depicted in at least Figures 1-3 and 5.  In the August 6, 2020 reply, Applicant also indicated (on page 2 of the 8/6/2020 reply) that claims 2 and 5 (now canceled) were readable on the elected species.  In the Office Action mailed November 10, 2020, it was additionally noted that claim 1 (now canceled) was readable on the elected species.  
It is noted that thus, claims 3-4 and 6-7 (now canceled) were (in the Office Action mailed November 10, 2020) withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
That being said, it is noted that in the reply filed November 29, 2021, new dependent claim 17 is similar to canceled claim 3, and new dependent claim 19 is similar to canceled claim 4, and likewise, claims 17 and 19 are not considered to be readable on the elected first species (noting that the features of claim 17 do not read on the elected species, nor do the features of claim 19).  Additionally, in the reply filed November 29, 2021, it is noted that new claims 21-22 are directed to non-elected Group II, drawn to a sealing surface processing method. 
Thus, claims 17, 19, and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 6, 2020.
Specification
The disclosure is objected under 37 CFR 1.71 because of the following:
In the specification, two different directions are indicated to constitute “the first adjustment direction”.  See, for example, paragraph 0058 (as amended 4/12/2021), which references “a plane of the horizontal X-axis direction and Y-axis direction which are the first adjustment direction”.  It is clear from looking at (at least) Figure 1 that the X and Y directions are not the same, nor are they parallel, such that calling two very different directions “the first adjustment direction” is unclear and confusing.  
Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a rotating part which is configured to rotate the tool holder relative to the main body around an axis parallel to the movement direction of the valve body” as set forth in at least claim 15, lines 12-13, noting that this limitation uses the generic placeholder “part” coupled with the functional language “rotating” and “configured to rotate the tool holder relative to the main body around an axis parallel to the movement direction of the valve body”, the claim does not recite sufficient structure to perform the recited function, and the generic placeholder “part” is not preceded by a structural modifier (noting that “rotating” is not a structural modifier);
“a first moving part which is capable of moving the tool holder relative to the main body along a first direction along which the valve body moves in operation of the valve device” as set forth in at least claim 15, lines 14-15, noting that this limitation uses the generic placeholder “part” coupled with the functional language 
“a second moving part which is capable of moving the tool holder relative to the main body along a second direction intersecting with the movement direction of the valve body” as set forth in at least claim 15, lines 16-17, noting that this limitation uses the generic placeholder “part” coupled with the functional language “moving” and “capable of moving the tool holder relative to the main body along a second direction intersecting the movement direction of the valve body”, the claim does not recite sufficient structure to perform the recited function, and the generic placeholder “part” is not preceded by a structural modifier (noting that “moving” is not a structural modifier);
“a second adjustment device which is configured to adjust a position of the main body in the first direction relative to the pedestal”, as set forth in at least claim 15, lines 18-19, noting that this limitation uses the generic placeholder “device” coupled with the functional language “configured to adjust a position of the main body in the first direction relative to the pedestal”, the claim does not recite sufficient structure to perform the recited function, and the generic placeholder “device” is not preceded by a structural modifier; and
“a first adjustment device which is configured to adjust a position of the main body in the second direction relative to the pedestal”, as set forth in at least claim 15, lines 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 15-16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 15, lines 1-2, the claim recites “[A] sealing surface processing machine for performing cutting of an attachment surface of a seal member…”  However, it is unclear as for the seal member.  It is noted that given the configuration shown in Figure 2, for example, that it would appear that the machine 1A would be at least inherently capable of machining an upper surface of a seal located on top of surface 114, such that it is not clear which interpretation of the term “of” is intended.  
In claim 15, line 2, there is a string of prepositional phrases in the limitation “[A] sealing surface processing machine for performing cutting of an attachment surface of a seal member in a valve main body in a valve device”.  However, it is unclear as set forth in this limitation what is being set forth as “in a valve main body”, i.e., “a seal member”, “an attachment surface”, a “processing machine”, or the action of cutting the attachment surface, for example.  Likewise, it is unclear as set forth in this limitation what is being set forth as “in a valve device”, i.e., the “valve main body”, the “seal member”, the “attachment surface”, the “processing machine”, or the action of cutting the attachment surface, for example.  
In claim 15, line 3, the limitation “the valve main body which is provided with a flow channel of a fluid” lacks sufficient clear antecedent basis in the claim, noting that no valve main body “which is provided with a flow channel of a fluid” was previously recited, and it is thus not clear whether such is or is not intended to reference the “valve main body” previously recited in line 2 of the claim.
In claim 15, lines 4-5, the claim recites “a valve drive unit which is configured to open and close the flow channel by a valve body…”  However, it is unclear as set forth in this limitation whether “by” is intended to refer to a physical location of the flow channel (or possibly of the opening and closing of the flow channel, or possibly of the valve drive unit), or 
In claim 15, lines 13, 15, and 17, the limitation “the valve body” lacks clear antecedent basis in the claim, noting that the claim previously recites “a valve main body” (which is, nonetheless, a valve body) in line 2, as well as a “valve body” in line 4, rendering it unclear which “valve body” is intended to be referenced in lines 13, 15, and 17.  
In claim 15, lines 12, 14, 16-17, 18, 20, and in claim 16, lines 2-3, the limitation “the main body” lacks clear antecedent basis in the claim, noting that claim 15 previously recites a “valve main body” (which is, nonetheless, a main body) in line 2, as well as a “main body” in line 10, rendering it unclear which “main body” is intended to be referenced in the limitation “the main body”.  
In claim 15, lines 14-15, the claim recites “a first moving part which is capable of moving the tool holder relative to the main body along a first direction along which the valve body moves in operation of the valve device”.  However, it is unclear as set forth in the claim what is being set forth as “in operation of the valve device”, i.e., moving the tool holder; the valve body moves; etc.  
In claim 15, lines 14-15, the claim recites “a first moving part which is capable of moving the tool holder relative to the main body along a first direction along which the valve body moves in operation of the valve device”, which limitation invokes 35 USC 112(f) as noted previously.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the disclosed “first moving part” is element 30 (see at least 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Additionally, the claim limitation (in claim 15, lines 16-17) “a second moving part which is capable of moving the tool holder relative to the main body along a second direction intersecting with the movement direction of the valve body” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above.  The disclosed “second moving part” is element 50 (see paragraphs 0039 and 0055, for example).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  In particular, there is no particular structure, either explicitly or inherently, disclosed re element 50 for performing the function of moving the tool holder 60 relative to the main body 20 along a second direction intersecting with the movement direction of the valve body 124.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Additionally in claim 15, penultimate line, it is unclear as set forth in the claim what is being set forth as “in the valve main body”, i.e., the attachment surface (though the disclosed surface 114 is “on” the valve main body 110, rather than “in” the valve main body 110, as best understood; alternatively, some attachment surface that is “of” the seal member 130), the gap (such as the gap in which 10a is located re Figure 2, or such as a gap between pedestal 10 and surface 114 that is capable of being created via the actuation of 80/26 re Figure 4, though as best understood, such gaps would likewise not be “in” the valve main body 110; see Figure 2, for 
	In claim 16, lines 2-3, the claim recites “wherein the rotating part is supported to be moveable in the first direction relative to the main body by the first moving part”.  However, it is unclear as set forth in the claim whether “by” is intended to refer to a physical location, as in the location of the movement (in the first direction) of the rotating part is by/physically proximate to the first moving part.  Alternatively, it is unclear as set forth in the claim whether “by the first moving part” is intended to indicate that the first moving part performs the function of moving the rotating part in the first direction and relative to the main body.  
That being said, in the event that the limitation (in claim 16) “wherein the rotating part is supported to be movable in the first direction relative to the main body by the first moving part” is intended to indicate that the first moving part somehow performs the function of moving the rotating part in the first direction relative to the main body 20, as noted previously, the limitation “the first moving part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is disclosed as element 30 (as also noted previously). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  In particular, the disclosed “first moving part” is element 30 (see at least paragraphs 0039 and 0055, for example).  There is no disclosure of any structure re first moving part 30, either explicitly or inherently, performing the function of moving the rotating part 40 relative to the main body 20 along the first direction (previously recited as a direction along which the valve body moves).  Particularly note that ball screw drive 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
claim 16, lines 3-4, the claim recites “the tool holder is supported to be movable in the second direction relative to the rotating part by the second moving part”.  However, it is unclear as set forth in the claim whether “by” is intended to refer to a physical location, as in the location of the movement (in the second direction) of the tool holder is by/physically proximate to the second moving part.  Alternatively, it is unclear as set forth in the claim whether “by the second moving part” is intended to indicate that the second moving part performs the function of moving the tool holder in the second direction and relative to the rotating part.  
That being said, in the event that the limitation (in claim 16) “the tool holder is supported to be movable in the second direction relative to the rotating part by the second moving part” is intended to indicate that the second moving part somehow performs the function of moving the tool holder in the second direction and relative to the rotating part, as noted previously, the limitation “the second moving part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is disclosed as element 50 (as also noted previously). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  In particular, the disclosed “second moving part” is element 50 (see at least paragraphs 0039 and 0055, for example).  There is no disclosure of any structure re first moving part 50, either explicitly or inherently, to perform the function of moving the tool holder 60 relative to the rotating part 40 along the second direction.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


claim 20, it is additionally unclear what is being set forth as “in the valve main body”, i.e., the valve seat, the contact, etc.  
Regarding claim 20, it is noted that claim 20 depends from claim 15, and recites that the sealing surface processing machine further comprises “a centering jig that is detachably provided on the rotating part and is configured to come into contact with a valve seat in the valve main body so as to regulate a center position of the rotating part”.  That said, it is noted that claim 15 already recited that the sealing surface processing machine includes “a tool holder which is configured to hold a tool for processing the attachment surface”.  As disclosed, in order to use the centering jig 90 (shown in Figure 5), the tool holder 60 is removed from the main shaft/rotating part 40, and the centering jig 90 is instead (detachably) attached to 40.  See paragraph 0053 and Figures 2 and 5, for example.  That said, it is unclear as set forth in claim 20 (in view of the disclosure re at least paragraph 0053 and Figures 2 and 5, for example) whether claim 20 intends to require the centering jig instead of the tool holder of claim 15, or whether claim 20 intends to require that the processing machine includes both the tool holder and the centering jig (i.e., at the same time).
Claims 15-16, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 15, lines 14-15, the claim recites “a first moving part which is capable of moving the tool holder relative to the main body along a first direction along which the valve 
All that being said, even assuming arguendo that the intended “first direction along which the valve body” 124 “moves” is intended to be the vertical/Z direction, the specification as originally filed does not appear to teach that the disclosed first moving part 30 performs the function of “moving” the tool holder 60 relative to the main body 20 in the vertical/Z direction re the limitation “a first moving part which is capable of moving the tool holder relative to the main body along a first direction along which the valve body moves in operation of the valve device”, as recited in claim 15.  In contrast, it appears that the ball screw device 31 performs this function.  See paragraphs 0040 and 0087, for example.  Note, however, that the ball screw device 31 is not disclosed as the “first moving part”
claim 15.  
Additionally re claim 15, noting that the limitation “first moving part which is capable of moving the tool holder relative to the main body along a first direction along which the valve body moves in operation of the valve device” invokes 35 USC 112(f) as noted previously, as described in the above rejection of claim 15 under 35 USC 112(b), the disclosure does not provide adequate structure re the disclosed first moving part 30, as there is no disclosure of any structure re first moving part 30, either explicitly or inherently, for performing the function of moving the tool holder 60 relative to the main body 20 along a first direction along which the valve body moves in operation of the valve device.  Particularly note that ball screw drive 31 is not disclosed as the “first moving part”.  Thus the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
Additionally re claim 15, noting that the limitation “second moving part which is capable of moving the tool holder relative to the main body along a second direction intersecting with the movement direction of the valve body” invokes 35 USC 112(f) as noted previously, as described in the above rejection of claim 15 under 35 USC 112(b), the disclosure does not provide adequate structure re the disclosed second moving part 50, as there is no disclosure of any structure re second moving part 50, either explicitly or inherently, for performing the function of moving the tool holder 60 relative to the main body 20 along a second direction intersecting with 
	Additionally in claim 15, penultimate line, as noted in a separate rejection of claim 15 under 112(b) set forth above, it is unclear as set forth in the claim what is being set forth as “in the valve main body”, i.e., the attachment surface, the gap, or the pedestal.  That being said, in the event that the intent is for the claim to indicate that the attachment surface is “in the valve main body”, it is noted that the specification does not appear to disclose such in a manner so as to demonstrate possession thereof, noting that the disclosed attachment surface 114 is on the valve main body 110, rather than “in” the valve main body 110.  In the event that the intent is for the claim to indicate that the gap is “in the valve main body”, it is noted that the specification does not appear to disclose such in a manner so as to demonstrate possession thereof, noting that the disclosed gap appears to be either the gap in which 10a is located re Figure 2 (see also claim 18, which indicates that attachment portion 10a, per paragraph 0040, is provided between the pedestal and the attachment surface 114 to form the predetermined gap), or possibly a gap between pedestal 10 and surface 114 that is capable of being created via the actuation of 80/26 re Figure 4.  However, as best understood, such gaps would likewise not be “in” the valve main body 110 (see Figure 2, for example).  In the event that the intent is for the claim to indicate that the pedestal is “in the valve main body”, it is noted that the specification does not appear to disclose such in a manner so as to demonstrate possession thereof, noting that the pedestal 10 is not disclosed as being “in” the valve main body” 110 (see Figure 2, for example).  
claim 16, lines 2-3, the claim recites “wherein the rotating part is supported to be moveable in the first direction relative to the main body by the first moving part”.  However, as noted in a separate rejection of claim 16 under 35 USC 112(b) set forth hereinabove, it is unclear as set forth in the claim whether “by” is intended to refer to a physical location, as in the location of the movement (in the first direction) of the rotating part is by/physically proximate to the first moving part.  Alternatively, it is unclear as set forth in the claim whether “by the first moving part” is intended to indicate that the first moving part performs the function of moving the rotating part in the first direction and relative to the main body.  That being said, in the event that the limitation (in claim 16) “wherein the rotating part is supported to be movable in the first direction relative to the main body by the first moving part” is intended to indicate that the first moving part somehow performs the function of moving the rotating part 40 in the first direction relative to the main body 20, as noted previously, the limitation “the first moving part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is disclosed as element 30 (as also noted previously). However, as described above (in the rejections of claim 16 under 35 USC 112(b)), the disclosure does not provide adequate structure re the disclosed first moving part 30 to perform the claimed function of moving the rotating part 40 in the first direction relative to the main body 20.  Thus, the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
Additionally, in claim 16, lines 3-4, the claim recites “the tool holder is supported to be movable in the second direction relative to the rotating part by the second moving part”.  As set forth in a separate rejection of claim 16 under 35 USC 112(b) set forth hereinabove, however, it claim 16) “the tool holder is supported to be movable in the second direction relative to the rotating part by the second moving part” is intended to indicate that the second moving part somehow performs the function of moving the tool holder in the second direction and relative to the rotating part, as noted previously, the limitation “the second moving part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is disclosed as element 50 (as also noted previously).  However, as described above (in the rejections of claim 16 under 35 USC 112(b)), the disclosure does not provide adequate structure to perform the claimed function of moving the tool holder 60 in the second direction relative to the rotating part 40.  Thus, the specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
Regarding claim 20, as noted in a separate rejection of claim 20 under 35 USC 112(b) set forth hereinabove, it is unclear as set forth in claim 20 (in view of the disclosure re at least paragraph 0053 and Figures 2 and 5, for example) whether claim 20 intends to require the centering jig instead of the tool holder of claim 15, or whether claim 20 intends to require that the processing machine includes both the tool holder and the centering jig (i.e., at the same time).  That said, in the event that the latter is intended, it does not appear that the specification teaches, both a centering jig and such a tool holder, i.e., at the same time.  Note that as disclosed, in order to use the centering jig 90 (shown in Figure 5), the tool holder 60 is removed from the main shaft/rotating part 40, and the centering jig 90 is instead (detachably) attached to 40.  See paragraph 0053 and Figures 2 and 5, for example.  
Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In particular, it is noted that claim 20 depends from claim 15, and recites that the sealing surface processing machine further comprises “a centering jig that is detachably provided on the rotating part and is configured to come into contact with a valve seat in the valve main body so as to regulate a center position of the rotating part”.  That said, it is noted that claim 15 already recited that the sealing surface processing machine includes “a tool holder which is configured to hold a tool for processing the attachment surface”.  As disclosed, in order to use the centering jig 90 (shown in Figure 5), the tool holder 60 is removed from the main shaft/rotating part 40, and the centering jig 90 is instead (detachably) attached to 40.  See paragraph 0053 and Figures 2 and 5, for example.  
In the event that Applicant intended for claim 20 to require the centering jig instead of the tool holder of claim 15, then it is noted that claim 20 does not require all of the limitations of claim 15.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 15-16, 18, and 20 as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/204158 (WO ‘158). 
It is noted that WO ‘158 is not in the English language.  However, U.S. Patent Application Publication No. 2017/0182624 to Sugitani et al. is the U.S. national stage (filed under 35 USC 371) of WO ‘158, and is thus being relied upon as an English language equivalent thereto.  That said, any references herein to paragraph numbers and the like are with respect to the U.S. ‘624 publication.
While it is noted that the response filed 11/29/2021 included a statement pursuant to 35 USC 102(b)(2)(C) (on page 8 of the aforementioned response), and that thus, WO ‘158 is no longer applicable under 35 USC 102(a)(2), as noted in the Final Rejection mailed 8/27/2021 (on pages 12-13 thereof), such statement is only pertinent for overcoming the rejection based on 35 USC 102(a)(2), and is not sufficient to overcome the rejection based on 35 USC 102(a)(1), noting that the publication date of WO ‘158 was December 22, 2016, which is still prior to the present effective filing date (March 1, 2017) of the present application.
Additionally note that Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection under 35 USC 102(a)(1) at least because a 
WO ‘158 teaches a processing machine.  The processing machine includes a pedestal 10 (Figures 1-2, paragraph 0038) attachable (via stud bolts 116 and bolt holes 115; see Figure 2 and paragraph 0042, for example) to the workpiece, such as a valve body portion 110/101 (see Figure 2 and paragraph 0038, for example).  The processing machine also includes a “main body” 20 movably supported on the pedestal 10 (in the X and Y directions labeled in Figures 1 and 2; see paragraph 0038, for example).  A tool holder 50 is provided and is configured to hold a cutting tool T (Figure 2, paragraph 0038).  A rotating part 40 is configured to rotate the tool holder 50 relative to the main body 20 around an axis parallel to the Z direction, as shown at C in Figure 2; see also paragraph 0038.  
A first moving part 30 (insofar as 30 in the present invention constitutes such) is “configured to move the tool holder” (insofar as 30 performs such action in the present application) 50 relative to the main body 20 along a first (vertical re Figure 2) direction Z/W.  See Figure 2 and paragraph 0038.  A second moving part is configured to move the tool holder 50 relative to the main body 20 along a second direction Xt intersecting with the aforedescribed first (vertical re Figure 2) direction Z/W.  See Figure 2 and paragraph 0038, which explicitly teaches that the tool holder 50 is movable relative to 40 in the Xt direction, and thus, there must inherently be some sort of structure that facilitates such movement, i.e., the “second moving part”.  
A “first” adjustment device (such as one or more of bolts 18, 19, for example) is configured to adjust a position of the main body 20 in the second direction (X and/or Y) relative to the pedestal 10.  See Figures 1-2 and paragraph 0045, for example.  

The pedestal 10 is capable of being spaced by a predetermined gap from the surface being machined such that the surface on which cutting is to be performed is “exposed” (see Figure 2, noting that T is machining an “exposed” surface that is spaced from pedestal 10, for example).  
Regarding all of the claim limitations re the valve device, it is noted that those do not appear to form part of the claimed processing machine, but rather, merely recite an intended use pertaining to the workpiece being machined by the claimed processing machine.  That said, note that all that is necessary to meet such functional or intended use type limitations is that the processing machine must be merely capable of performing the claimed function(s) or intended use(s).  That said, it is noted that the cutting tool T is considered to be capable of machining whatever workpiece with which it is brought into operative contact, noting that the tool T is blind as to the workpiece on which is operates, but rather will cut whatever workpiece with which it is brought into operative contact by virtue of the cutting portion thereof, including a surface of a valve main body, which surface is capable of having a seal member attached thereto.  For example, note that the surface of 110 that is shown in Figure 2 being machined is inherently capable of having a seal attached thereto via adhesive or the like.  Likewise, the pedestal 10 is considered to be capable of performing the claimed intended use of being attached to a “valve main body”, both by virtue of the fact that the reference explicitly teaches attachment of 10 to a valve body 110 (via stud bolts 116), and by virtue of the fact that the stud bolts 116 are blind as to what they attach the pedestal 10 to, but rather, will attach pedestal 10 to whatever workpiece 
Regarding claim 16, the rotating part 40 is supported to be movable in the first (vertical re Figure 2) direction relative to the main body 20 “by” the first moving part 30, insofar as such is the case in the present application (see Figure 2 and paragraph 0038, for example).  The tool holder 50 is supported to be movable in the second direction Xt relative to the rotating part 40 “by” the aforedescribed second moving part.  See paragraph 0038 and Figure 2.  The tool T supported by the tool holder 50 is configured to cut an inner circumferential side of a surface to which a seal is at least inherently (via, for example, adhesive) capable of being attached.  See Figure 2.
Regarding claim 18, as broadly claimed, it is noted that, for example, attachment elements/portions 116 are provided “between” the pedestal 10 and the surface being machined by T and help in forming the “gap”/space between the pedestal 10 and the surface on which cutting is performed (see the surface being cut by tool T in Figure 2, for example).
Regarding claim 20, element 41 is inherently capable (by virtue of the adjustability of the bolts 41b in the radial direction relative to axis C) of acting as a centering jig “to regulate a center position of the rotating part”, and is provided on the rotating part 40 (see Figures 2 and 5).  See also paragraph 0048, for example.  Note that the rotating part 40 is in contact (via intervening structure 41/41b) with opening 113, which is inherently capable of seating a valve, simply by providing a valve shaped to so be seated thereagainst.  Alternatively, note that the rotating part 40 is in contact (via intervening structure 50, T) with a valve seat 118 (see Figure 2 as well as at least paragraph 0036, which describes 118 as a valve seat).  Additionally, it is noted 
Claims 15 and 18, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,758,994 to Dillinger.
Attention is directed to the embodiment of Figures 1-5 of the Dillinger reference, in which a gasket-engaging surface 82 of a flange B of a workpiece is being machined via machining a portable machining device.  
The machining device includes a ring-shaped assembly that includes a circular rail 10 and a ring E.  See Figure 3, which shows a cross section of E+10 at one of the radially outer bolts 24 (shown in Figure 5).  Note that there are ball bearings (described as element 22 in col. 2, lines 61-67, for example, and which are shown in Figure 3 as the circular elements in contact with 10c) in rolling contact with the truncated portions 10c of rail 10 and the interior channel of the ring E.  See Figure 3 and col. 2, lines 62-67, for example.  These ball bearings facilitate relative rotation between E and 10.
Bracket F is secured to the underside of rail 10 via bolts 28 (Figures 1, 5), and includes horizontal portion 30 and downturned bracket portion 32 (Figure 1, col. 3, lines 3-7, for example).  A prime mover G (disclosed as a motor; see col. 4, lines 14-19, for example) is provided to the bracket portion 32 (col. 3, lines 7-13; Figures 1 and 2).
A second bracket assembly J is secured by bolts 48 to the upper surface of ring E (see col. 3, lines 28-30 as well as Figures 1-2).  A fly cutting tool 58/58a/58b is (ultimately, via 
That said, actuating prime mover G causes rotation of driven shaft 34 (Fig. 1), which is connected to a gear reduction unit 36 secured to bracket portion 30.  Gear reduction unit 36 has a driven shaft 36a that has a cylindrical driving pulley 38 secured thereto.  Additionally, there are idling rollers 46.  A toothed belt H is provide around pulley 38 and around ring E (Figure 2), and between idling rollers 46 and the ring E.  See Figures 1-2 and col. 3, lines 7-27, for example.  
As noted previously, the prime mover G is mounted to a bracket F that is secured to the rail 10.  The rail 10 is secured to the flange B of the workpiece via bolts 14 (col. 2, lines 40-48).  Thus, rail 10 (and prime mover G) is/are rotationally fixed, and ring E rotates (i.e., about the center axis of the ring E) relative to rail 10 (via the operation of the prime mover G).  Since the second bracket assembly J (and the tool and other structure supporting the tool) is mounted to the ring E as noted previously (via bolts 48), rotation of the ring E relative to the rail 10 (via G) also results in the cutter 58 moving circumferentially about the center axis of the ring E/rail 10 assembly relative to the workpiece B.  (See, for example, Figures 1-5 as well as col. 4, lines 20-40, for example).  
All that being said, it is noted that given the present claim language, there are a number of different interpretations of the Dillinger reference that are applicable.  The following discussion is merely an example of such an applicable interpretation.  
Relating the structure of Dillinger to the language of claim 15, it is noted that Dillinger teaches a pedestal E and/or 18 (see Figure 3).  Main body K/64 is movably supported on the pedestal E and/or 18 (as will be discussed below re the first adjustment device and the second adjustment device).  The processing machine/machining device includes a tool holder, such as, 
Dillinger additionally teaches a “first moving part” (such as, for example, handle 70 that moves the tool holder and the head 54 up and down) configured to move the tool holder (of 56; alternatively, element 58a) relative to the main body K/64 along a first (vertical re Figure 1) direction.  See col. 3, lines 51-55, for example, as well as Figure 1.  A “second moving part” (including pivoting links 68) is provided, and is “configured to move the tool holder” (the portion of shaft 56 that receives tool 58, or alternatively, disc 58a, for example) relative to the main body K/64 “along” a second direction (intersecting with the movement direction) such as a horizontal left/right direction re Figures 1-2, via (68) pivoting in such a manner that the tool pivots (about an axis perpendicular to the plane of Figure 1) in the plane of the paper re Figures 1-2.  Note that such pivoting of 68 results in the tool holder moving relative to the main body K/64 “along” such horizontal second direction.  See Figures 1-2 and also col. 3, lines 47-50 and 55-63, for example.  
A “second adjustment device” (including bolts 60) is configured so as to be capable of adjusting a position of the main body K/64 in the first (vertical re Figure 1, which is the direction perpendicular to the plane of Figure 2) direction relative to the pedestal E and/or 18, by virtue of the threaded bolts 60 and nuts 66 (i.e., by loosening or tightening 60); see col. 3, lines 28-50, and particularly lines 44-47, as well as Figure 2.
A “first adjustment device” (including threaded rod 84 and the tapped portion 83 of K that is in threaded engagement therewith) configured to adjust a position of the main body K/64 in the second direction (horizontal left/right direction re Figures 1-2) relative to the pedestal E least in the horizontal left/right direction re Figure 1, for example). 
Regarding all of the claim limitations re the valve device, it is noted that those do not appear to form part of the claimed processing machine, but rather, merely recite an intended use pertaining to the workpiece being machined by the claimed processing machine.  That said, note that all that is necessary to meet such functional or intended use type limitations is that the processing machine must be merely capable of performing the claimed function(s) or intended use(s).  That said, it is noted that the cutting tool 58a/58 is considered to be capable of machining whatever workpiece with which it is brought into operative contact, noting that the tool is blind as to the workpiece on which is operates, but rather will cut whatever workpiece with which it is brought into operative contact by virtue of the cutting portion thereof, including a surface of a valve main body, which surface is capable of having a seal member attached thereto.  For example, note that the surface of 82 that being machined (see Figure 1) is described as a “gasket-engaging portion”, and thus is capable of having a seal attached thereto (noting that a gasket is a seal), though it is noted that the portable machining device taught by Dillinger is inherently capable of being attached to other workpieces and machining other workpieces.  Likewise, note that the pedestal E and/or 18 is considered to be capable of performing the claimed intended use of being attached to a “valve main body”, noting that bolts 14 that attach 10 (and thus ultimately, E and/or 18) to the workpiece (col. 2, lines 40-45) are blind as to what they attach the pedestal to, but rather, will attach the pedestal to whatever workpiece into which the bolts 14 are threaded.  Note also that the first direction (vertical re Figure 1) is a direction in which a valve is at least inherently capable of being moved, simply by attaching the machining device to an upper surface 
Regarding claim 18, it is additionally noted that the pedestal E and/or 18 is spaced (in the horizontal direction re Figures 1-2, for example) from the surface 82 being machined by an attachment surface spacer 12 or “attachment portion” (as broadly claimed), for example, that “forms” (as broadly claimed) the aforedescribed “gap”.  Note also that the “attachment portion” 12 is provided “between” (such as, for example, in the horizontal left/right direction re Figures 1-2, for example) the pedestal E and/or 18 and the surface being machined 82.  See at least Figures 1-2, for example.  
Claim Rejections - 35 USC § 103
Claim 16 is, and claims 15 and 18 alternatively are, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,758,994 to Dillinger in view of JP 08-155705 (JP ‘705).
JP ‘705 is not in the English language.  A machine translation of JP ‘705 is being made of record.  Any references herein to paragraph numbers or the like are with respect to the machine translation.   
Dillinger teaches all aspects of the presently-claimed invention as were discussed in the above rejection based thereon.  
Additionally, note that the rotating part 56 is movable in the (vertical re Figure 1) first direction relative to the main body K/64 by the first moving part 70 (see Figure 1 and col. 3, lines 51-54, for example).  The tool 58b supported by the aforedescribed tool holder is configured to cut an “inner circumferential side” of the surface 82 being machined, noting that the tool is capable of cutting the entire upper surface 82, including an “inner” (such as radially 
However, Dillinger does not teach that the tool holder (either the tool engaging portion of 56 that supports tool 58, or the disk 58a that supports “tool” 58b) is supported to be movable in the second (horizontal left/right direction re Figures 1-2) relative to the rotating part 56 by the second moving part. 
However, JP ‘705 teaches a detachable tool arrangement 10 (having base holder portion 15) that detachably attaches to a rotary tool spindle (see Figures 1-3 and paragraph 0010 of the machine translation, for example).  The tool arrangement 10 includes a tool holder 13, and a cutting tool 14 supported by the tool holder 13 (Figures 1-3, paragraph 0012).  The tool holder 13 is radially movable (in the shown Z direction of Figure 1), i.e., radial relative to the (vertical re Figures 1-3) rotation axis of the detachable tool arrangement 10, via a moving means (to use the verbiage of JP ‘705) 20 including a servomotor 21, a feed screw 22, and a detector 23.  See paragraphs 0012-0016 and Figures 1-3, for example.  The tool arrangement 10 can thus be used to perform a variety of machining processes, including “resizing” (Figure 4, paragraph 0022), tapering (Figure 5, paragraph 0023), and facing (Figure 6, paragraph 0024).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the detachable tool arrangement 10 taught by JP ‘705 to the machining device taught by Dillinger, particularly noting that Dillinger teaches that other rotatable machining tools can be secured to the rotating part 56 (see col. 3, lines 33-39), and noting that such expands the functionality of Dillinger’s machining device by providing a further tool option, and in particular, by providing a further rotary tool option that is capable of performing a variety of machining processes (as discussed previously; claim 16.  
Furthermore, alternatively re claim 15, resultantly (re the aforedescribed combination of Dillinger in view of JP ‘705) regarding the “second moving part” as recited in claim 15, note that such second moving part 20 of JP ‘705 is configured to move the tool holder 13 (of JP ‘705) relative to the main body K/64 (of Dillinger) along a second direction intersecting with the (vertical re Figures 1 of each of Dillinger and JP ‘705) first direction.  Furthermore, the tool holder 13 (of JP ‘705) is configured to hold a tool 14 for processing the attachment surface (such as a surface like 82 of Dillinger).  
Claim 20, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over either:
(A) U.S. Pat. No. 3,758,994 to Dillinger as applied to at least claim 15 above, and further in view of JP 2002-292544 (JP ‘544), or, alternatively, 
(B) U.S. Pat. No. 3,758,994 to Dillinger in view of JP 08-155705 (JP ‘705) as applied to at least claim 15 above, and further in view of JP 2002-292544 (JP ‘544).  
Either of Dillinger, or Dillinger in view of JP ‘705, teaches all aspects of the presently-claimed invention as were discussed in the above rejection(s) based thereon.
claim 20, neither Dillinger, nor Dillinger in view of JP ‘705, teach the “centering jig” recited in claim 20.
However, attention is directed to JP ‘544.  It is noted that JP ‘544 is not in the English language.  However, Applicant cited JP ‘544 on the Information Disclosure Statement (IDS) filed 9/5/2018, and provided a translation of JP ‘544 therewith.  Any references herein to paragraph numbers or the like are with respect to the translation provided by Applicant.
JP ‘544 teaches a centering jig 1A for use with milling machines (paragraphs 0028-0029).  The centering jig 1A is provided with a mounting part 10a that is detachably received by a mounting hole 90a of the main shaft/tool spindle 90 of the milling machine (Figures 1-2 and paragraph 0029, for example).  The centering jig 1A also has a contact body 89 that is configured to come into contact with the workpiece 101 (paragraphs 0034-0035; 0039-0040, 0045-0046, for example; Figures 1a, 3, 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided the device taught by Dillinger (or alternatively, by Dillinger in view of JP ‘705) with a further detachable tool, i.e., the centering jig 1A taught by JP ‘544, which detachable tool is able to be detachably connected to the rotating part (rotary shaft 56 of Dillinger), for the purpose of expanding the functionality of Dillinger’s (or Dillinger in view of JP ‘544’s) machining device by enabling it to also perform a centering operation, thus enhancing the quality of parts being machined by the machining device by making sure that the tool spindle is in proper alignment with the desired portion of the workpiece to be machined (see paragraphs 0001 and 0099 of JP ‘544, for example).  Regarding the intended use recited in claim 20 of coming into contact with a valve seat in the valve main body so as “to regulate a center position of the rotating part”, it is noted that aligning the tool .  
Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive.  Many of the arguments have been rendered moot via Applicant’s amendment.  That said, the arguments will be addressed to the extent to which they are still pertinent to any outstanding issues or rejections.
Regarding the claim interpretation (see pages 3-7 of the Final Rejection mailed 8/27/2021; see also the section above titled “Claim Interpretation”) of some of the claim limitations that do not use the term “means”, but nevertheless invoke 35 USC 112(f) due to the presence of a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) coupled with functional language without further claim recitations of sufficient structure to entirely perform the recited function, Applicant has asserted the following:
The Examiner asserts that the claim term "part" is a generic placeholder. However, it is submitted that the claimed term "part" connotates structure as disclosed in the present specification. Accordingly, it is submitted that the Examiner's claim interpretation under 35 USC 112(f) is improper.


It is noted that Applicant asserts that the rejections of claims 8-14 under 35 USC 112(a) and 35 USC 112(b) are traversed as those claims have been canceled.  Accordingly, those particular rejections were overcome by the cancellation of the rejected claims.
Regarding the WO 2016/204158 (WO ‘158) reference previously used to reject claims 8-14 under both 35 USC 102(a)(1) and 35 USC 102(a)(2), and now being used to reject claims 15-16, 18, and 20 under 35 USC 102(a)(1), it is noted that Applicant provided the following statement (found on page 8 of the reply filed 11/29/2021), signed by a patent practitioner of record:
Pursuant to 35 U.S.C. 102(b)(2)(C), it is respectfully submitted that prior to the effective filing date of the claimed invention, the subject matter disclosed in the WO 2016/204158 (WO '158) reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Thus, it is noted that thus, WO ‘158 is no longer applicable under 35 USC 102(a)(2).  However, WO ‘158 is still applicable under 35 USC 102(a)(1), noting that the publication date of WO ‘158 was December 22, 2016, which is still prior to the present effective filing date (March 1, 2017) of the present application.  Attention is directed to, for example, MPEP 717.02(b), section II, which states:


It is noted that Applicant’s remarks filed 11/29/2021 (on page 8 thereof) indicate that new independent claim 15 and dependent claims 16-22 “are similar to the allowed claims in the corresponding European Application”.  
While such is noted, it is noted that the allowance of a given claim by a patent office other than the U.S. Patent & Trademark Office does not guarantee the allowance of such by the U.S.P.T.O., as the U.S.P.T.O. draws its own conclusions regarding patentability of claims based on U.S. laws and claim interpretation standards. 
Particularly regarding the applied Dillinger reference (U.S. Pat. No. 3,758,994), Applicant admits (page 9 of the 11/29/2021 reply) that the circular track or rail re the pedestal of the Dillinger reference is “circumferentially spaced from the surface to be processed by means of the members 12 holding the track or rail radially outwardly of the surface B to be processed” (as a side note, the surface to be processed as taught by Dillinger is surface 82 of flange B, though of course the present claims are apparatus claims directed to the processing machine).  In other words, Applicant admits that the circular track or rail re the pedestal of the Dillinger reference is spaced from the surface to be processed, i.e., there is a gap between the pedestal and the surface to be processed.  Despite that, Applicant goes on to say that “Dillinger therefor does not anticipate or remote (sic) suggest the features of the attachment portion or of the support pieces configured so that the pedestal can be disposed on the element to be processed with the claim 15 (such isn’t recited until dependent claim 18), it is also noted that Applicant mentions (page 8 of the 11/29/2021 reply) that the circular track or rail re the pedestal is spaced from the surface (82) to be processed via members 12.  It is noted that such members 12 are themselves “attachment portions” re claim 18 or “support pieces” (argued by Applicant, not claimed).  Attention is directed to the above art rejection of new claims 15-16, 18, and 20 for further discussion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
January 12, 2022